175 Cal.App.4th 719 (2009)
THE PEOPLE, Plaintiff and Respondent,
v.
GLENN ARTHUR JOHNDROW, Defendant and Appellant.
No. C055620.
Court of Appeals of California, Third District.
July 1, 2009.
CERTIFIED FOR PARTIAL PUBLICATION[*]
*722 Michael B. McPartland, under appointment by the Court of Appeal, for Defendant and Appellant.
Edmund G. Brown, Jr., Attorney General, Dane R. Gillette, Chief Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Stephen G. Herndon and Jeanne R. Wolfe, Deputy Attorneys General, for Plaintiff and Respondent.

OPINION
RAYE, J.
Defendant Glenn Arthur Johndrow appeals from an order of the Shasta County Superior Court committing him to the State Department of Mental Health (DMH) for an indeterminate term following a jury's finding that he is a sexually violent predator (SVP). He contends that (1) he had a due process right to testify over his counsel's objection and (2) recent amendments to the Sexually Violent Predator Act (SVPA; Welf. & Inst. Code, § 6600 et seq.) permitting indeterminate commitments are unconstitutional.[1] We shall affirm the order of commitment.

FACTS
Dr. Jeffrey Davis, a psychologist who conducted SVP evaluations for DMH and the only witness at defendant's trial, testified that on May 25, 2006, he interviewed defendant to determine whether defendant was an SVP. Prior to the interview, Dr. Davis reviewed materials prepared by the probation department, DMH, and the Department of Corrections and Rehabilitation as well as progress reports prepared by various medical staff, technicians, and the manager of the conditional release program.
Dr. Davis also reviewed defendant's three prior sex-related convictions that qualified as predatory sex offenses. These were as follows.
*723 In 1986 defendant was convicted of lewd conduct with a child under 14 years of age. Defendant "volunteered" to take a developmentally disabled 12-year-old boy who was attending the Special Olympics to the bathroom. Once in the bathroom, defendant fondled and orally copulated the boy. Defendant admitted the conduct and stated that prior to taking the boy into the bathroom he had been thinking of finding a child and having sex as soon as the situation presented itself. Defendant said that he enjoyed what he had done and that "he sucks penises every chance he gets."
In 1994 defendant was convicted of sodomy with an incompetent person. Defendant forced a 22-year-old developmentally disabled male onto a bed and "forcibly penetrated his anus with [defendant's] penis" and threatened to send the "Hell's Angels" after the victim if he told anyone what had happened. Defendant admitted the sodomy as well as fondling and orally copulating the victim's penis, but claimed that the acts were consensual and the comment about the Hell's Angels was a joke.
In 1995 defendant was convicted of lewd conduct with a child under 14 years of age. Defendant admitted twice fondling the penis of, and was caught kissing, the five-year-old son of a woman who was living with defendant and defendant's wife.
In addition to the above SVP qualifying offenses, defendant also committed several other sexual offenses and had two misdemeanor convictions for sexual misconduct. In 1980 defendant was convicted of lewd conduct with a child after having an eight- or nine-year-old boy orally copulate him while he orally copulated a seven-year-old girl as she squatted on his face.
In 1994 defendant was convicted of misdemeanor sexual battery. He admitted that he repeatedly propositioned a woman at a bus stop, followed her into a public bathroom when she tried to get away from him, put his hand inside her pants, and fondled her vagina. Defendant told Dr. Davis that he was "quite intoxicated" and "out of control" when this happened.
In 2003 defendant was found in violation of parole for putting his finger into the anus of a 21-year-old autistic man, conduct that defendant said he liked doing.
Defendant believed that sex with a child was "okay" if he perceived the child as consenting. Defendant admitted to having as many as 24 victims, half of whom were children.
Dr. Davis diagnosed defendant as being mildly mentally retarded and having two sexual mental disorders, each of which is incurable but subject to *724 management. One is pedophilia, nonexclusive type, which means that the person is 16 years of age or older and has had and acted upon recurrent and intense sexually arousing fantasies involving prepubescent children, generally 13 years of age or younger, over a period of at least six months. The other is paraphilia, not otherwise specified, nonconsenting partners, meaning he is sexually aroused by "someone who doesn't want the sexual contact."
Dr. Davis administered the Static-99 and MNSOST-R (Minnesota Sex Offender Screening Tool-Revised) tests to determine defendant's propensity for reoffending. From these he concluded that defendant was a high risk to commit another sexually violent offense if released. In sum, Dr. Davis opined that based upon defendant's history and testing he still was an SVP.

I[*]

II
(1) Defendant contends that his commitment to DMH for an indeterminate term subject only to the limited review contained in sections 6605 and 6608 violates his right to due process under the Fourteenth Amendment to the United States Constitution. We disagree.

Due Process
(2) "[C]ivil commitment for any purpose constitutes a significant deprivation of liberty that requires due process protection." (Addington v. Texas (1979) 441 U.S. 418, 425 [60 L.Ed.2d 323, 99 S.Ct. 1804].) "[D]ue process is flexible and calls for such procedural protections as the particular situation demands." (Morrissey v. Brewer (1972) 408 U.S. 471, 481 [33 L.Ed.2d 484, 92 S.Ct. 2593].) Relevant factors in determining the adequacy of protections provided include (1) the private interest affected by the official action, (2) risk of an erroneous deprivation of such interest through the procedures used and the probable value of additional safeguards, and (3) the government's interest. (Ibid.) To pass constitutional muster, a state law infringing on personal liberty must be narrowly drawn to serve a compelling state interest. (Reno v. Flores (1993) 507 U.S. 292, 301-302 [123 L.Ed.2d 1, 113 S.Ct. 1439].)
(3) SVP's are afforded a full panoply of due process protections before commitment to DMH for an indeterminate term of custody, including the right to counsel, trial by jury, the right to retain experts or other professionals, *725 and a requirement of proof beyond a reasonable doubt. (See § 6600 et seq.) Defendant's arguments present the question of "how much process is due" when the defendant thereafter seeks release from the commitment based on a purported change in mental condition. Defendant contends that sections 6605 and 6608 of the SVPA, which provide for review of indeterminate commitments, violate due process guarantees because the review they provide is not narrowly tailored to serve the state's interest in protecting society from persons who are presently dangerous because of mental illness. We reject the contention.
(4) Insofar as is relevant to this appeal, sections 6605 and 6608 provide as follows. Section 6605, subdivision (a) provides for an annual review of a committed person by DMH to determine whether the person is still an SVP and whether conditional release to a less restrictive alternative or unconditional release with conditions imposed would adequately protect society. If DMH determines the person no longer meets the definition of an SVP or conditional release to a less restrictive alternative is in the best interest of the person and can protect the community, it must, pursuant to subdivision (b) of section 6605, authorize the person to file with the court a petition for unconditional or conditional release. Upon receipt of the petition the court must set a probable cause hearing.
If, at the probable cause hearing, the court determines the person's mental disorder has changed so that it is no longer likely he or she will engage in sexually violent criminal behavior, the court must set the matter for trial. (§ 6605, subd. (c).)
(5) At the trial, the person is entitled to all of the constitutional protections he or she enjoyed at the initial commitment proceedings, and the state has the burden of proving, beyond a reasonable doubt, that the person's diagnosed mental disorder remains such that he or she is likely to engage in sexually violent criminal behavior if discharged. (§ 6605, subd. (d).) If the trier of fact decides adversely to the person and DMH still believes the person is no longer an SVP, DMH must seek judicial review of the decision. (§ 6605, subd. (f).)
If the person does not qualify for a DMH-authorized petition, the person may still file a petition for conditional or unconditional release and is entitled to the assistance of counsel. (§ 6608, subd. (a).) If the court finds the petition frivolous or that it fails to allege sufficient facts warranting a hearing, then it summarily denies the petition. (Ibid.) If the court finds otherwise, the matter is set for trial and the defendant bears the burden of showing, by a preponderance of the evidence, that he is entitled to release. (§ 6608, subds. (a), (i).) If the court rules against the person for unconditional release, the court still may place the person on outpatient status. (§ 6608, subd. (g).)
*726 Defendant argues that section 6605 denies due process because it leaves the determination of whether to authorize the person to file a petition in the "absolute discretion" of DMH without any provision for judicial review. Section 6608 denies due process, defendant claims, because the person is not entitled to the assistance of an expert and bears the burden of proof at all hearings ordered by the trial court. These procedures, defendant concludes, "create an unacceptable risk that an SVP detainee who no longer qualifies as a sexually violent predator will have his commitment continued" because "[a]fter the initial commitment, the SVP detainee has no right to a hearing on the merits to determine if his detention should be continued."
It is true the decision of DMH to authorize judicial review is not itself subject to judicial review. However, the Legislature provided an alternative path to judicial review, unobstructed by DMH. A defendant can petition the court directly with the assistance of assigned counsel. A petition filed under section 6608 may not be as warmly received as one filed under section 6605 because it lacks the support of those who are arguably in the best position to assess the defendant's mental health. Nonetheless, defendant cannot claim he is denied access to the courts to present a claim of changed circumstances.
Defendant can more plausibly object to the disparate treatment afforded petitioners under section 6608. But those objections also fail. Thus defendant claims section 6608 denies due process because he is not entitled to an expert to assist him under section 6608. While it is true that section 6608 does not expressly provide for such an appointment, section 6605 does so require. Pursuant to subdivision (a) of section 6605, a person committed as an SVP is entitled to an annual evaluation and report, prepared by a qualified professional, which must consider whether the person remains an SVP and whether conditional release is a viable alternative. This report is then filed with the court and provided to the person. Thus, a person filing an unauthorized-DMH petition under section 6608, who is entitled to the assistance of counsel, would be in possession of a recent evaluation by a qualified professional, that is to say, an expert.
Defendant also claims section 6608 denies him due process because it requires him to prove by a preponderance of the evidence that his condition is now so changed that he is entitled to release, conditional or otherwise. This procedure, as defendant sees it, "can easily result in the situation where the commitment of a person who suffers from no mental illness continues." We disagree.
(6) In the circumstances of an SVP hearing, placing the burden on the person to prove that he or she is entitled to release is not a denial of due process, and fear of unwarranted continuing commitment is not reasonably *727 founded. A person petitioning under section 6608 has already been found beyond a reasonable doubt to be an SVP, i.e., to be an individual with a mental illness that causes him or her to be likely to reoffend. Persons suffering mental disorders causing them to be SVP's have been recognized as generally requiring long-term treatment. (See Fla. Stat., § 394.910; Iowa Code, § 229A.1; Kan. Stat. Ann., § 59-29a01; Ramsey, California's Sexually Violent Predator Act: The Role of Psychiatrists, Courts, and Medical Determinations in Confining Sex Offenders (1999) 26 Hastings Const. L.Q. 469, 488.) Under such circumstances, it is not unfair or unreasonable to give the prior adjudication preclusive effect, absent proof of some change in the committed person's mental condition. Hence, where the committed person is the one asserting that change, contrary to the extant determination of DMH, it is not unfair or unreasonable to require the committed person to carry the burden of proof. (See Evid. Code, § 500 ["a party has the burden of proof as to each fact the existence or nonexistence of which is essential to the claim for relief or defense that he is asserting"].)

Equal Protection
Defendant contends his commitment for an indeterminate term violates his equal protection rights under the California and United States Constitutions because persons committed under the Mentally Disordered Offender (MDO) Act (Pen. Code, § 2960 et seq.) and persons committed because they were found not guilty by reason of insanity (NGI) (Pen. Code, § 1026 et seq.) are not subject to indeterminate commitments.
(7) "The first prerequisite to a meritorious claim under the equal protection clause is a showing that the state has adopted a classification that affects two or more similarly situated groups in an unequal manner." (In re Eric J. (1979) 25 Cal.3d 522, 530 [159 Cal.Rptr. 317, 601 P.2d 549].)
Defendant's contention fails at the outset because he has neither shown nor attempted to show that SVP's are similarly situated with MDO's and NGI's. He simply assumes they are equally situated. His sole argument along these lines is as follows: "In this case, the similarly situated groups include: those who meet the definition of sexually violent predator under the [SVPA], those committed under Penal Code section 2960, et. [sic] seq., the Mentally Disordered Offender (MDO) Act, and individuals committed to the custody of the State Department of Mental Health because they were found not guilty of a crime by reason of insanity. [¶] The three groups of defendants are similarly situated and the fundamental right of liberty is involved." The rest of defendant's argument is addressed to showing how differently SVP's are treated from MDO's and NGI's.
*728 "On appeal, we presume the judgment is correct and we will not reverse unless the appellant establishes error occurred and that the error was prejudicial." (People v. Mays (2007) 148 Cal.App.4th 13, 33 [55 Cal.Rptr.3d 356].) Having failed to establish the fundamental basis for an equal protection argument, we need address the matter no further.

DISPOSITION
The judgment is affirmed.
Sims, Acting P. J., and Hull, J., concurred.
NOTES
[*]  Pursuant to California Rules of Court, rule 8.1110, this opinion is certified for publication with the exception of part I.
[1]  All further statutory references are to the Welfare and Institutions Code unless otherwise indicated.
[*]  See footnote, ante, page 719.